DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the groove" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-7 are allowed.
Claims 8-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the groove portion located between the first member and the second member is in a visible state, and the second member is fixed to the first member so that the second face is sandwiched between a part of the first protrusion inserted in the first hole and the first face, and wherein the second hole in which the second protrusion has been inserted has a gap between the second hole and the second protrusion in an extending direction of the groove portion” as set forth in the claimed combination.
Independent claim 5 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the groove portion located between the first member and the second member is in a visible state; and a fourth step of, after the third step, deforming the first protrusion inserted in the first hole to fix the second member to the first member so that the second face is sandwiched between a part of the first protrusion and the first face, wherein the first member and the second member are fastened to each other to form a frame configured to support an image forming portion configured to form an image on a recording material, and wherein the second hole in which the second protrusion has been inserted has a gap between the second hole and 
Independent claim 8 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the groove portion located between the first member and the second member is in a visible state, and wherein the second hole in which the second protrusion has been inserted has a gap between the second hole and the second protrusion in an extending direction of the groove portion, the method comprising: inserting a tool into the groove; and moving the tool in a direction of separating the second face away from the first face so that the first member and the second member are separated from each other” as set forth in the claimed combination.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yano et al. (US Pat. Pub. No. US 2015/0098727 A1) discloses an image forming apparatus comprising: a first member having a first face, a first protrusion, and a second protrusion; a second member having a first hole and a second hole; and the first member and the second member being fastened to each other to form a frame.
Yamamoto et al. (US Pat. Pub. No. US 2021/0132521 A1) discloses an image forming apparatus comprising: a first member; a second member; and first member and the second 
Hashimoto et al. (US Pat. Pub. No. US 2021/0200139 A1) discloses an image forming apparatus comprising: a first member; a second member; and first member and the second member being fastened to each other to form a frame configured to support an image forming portion configured to form an image on a recording material.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
August 9, 2021